PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/995,535
Filing Date: 1 Jun 2018
Appellant(s): Zhao et al.



__________________
Pointer, Robert D., Reg. No. 73,654
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 Mar 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 01 Oct 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

On page 5 of Appeal Brief filed 17 Mar 2021, Applicant contends, in regards to claims 23 and 28-30, that the prior art does not teach “selecting an edge or a corner of the user interface element based on a position of a first predefined reference point on the user interface element in comparison to a second predefined point and the direction of the pinch gesture.” Examiner respectfully disagrees. Robbins teaches in Figs. 4G to 4H, paragraphs 0062-0063, a resizing which occurs due to a user’s finger contact on a point on an image at 414c, e.g. first predefined reference point, and a user’s finger contact on a point at 418c, e.g. second predefined reference point; Fig. 4H shows that the left edge of the image was selected to be moved. Fig. 4I, paragraph 0064, further discloses that a user may move his fingers towards the center of the image, e.g. direction of the pinch gesture, thereby selecting the edges, particularly the left edge, to be moved. The claim language does not provide clarifying language describing how direction of a gesture is used to determine an edge or corner, only that “selecting an edge or corner” is “based on…the direction of the pinch gesture.” The system of Robbins clearly determines an edge to move based on contact points initiated by user input and the movement of those points. Additionally, the claim language does not provide clarifying language as to the nature of the ” 
While Robbins teaches the aforementioned claim limitations as discussed in the previous paragraph, Robbins does not explicitly teach that the second predefined reference point is “of the user interface,” in the manner expressed in the instant application. While Robbins teaches that the first and second predefined points are points on the interface, for instance on an image or on an edge of an image, as expressed in paragraphs 0062-0064, Robbins does not explicitly teach that a point is some particular point on the user interface that is not necessarily on an image or interface object. Lee teaches that a point may be “of the user interface.” Fig. 4A, paragraph 0070 of Lee discloses that a user may initiate a pinch gesture via contact with an area around an icon, e.g. a point “of the user interface."
Therefore, by combining the functionality of selecting an edge/corner of a user interface element based on a position of two points on the element and a direction of a pinch gesture, as taught by Robbins, with the ability to determine a pinch gesture using points near, but not necessarily on, an element, e.g. points “of the user interface,” as taught by Lee, a user would be provided with a system capable of “selecting an edge or a corner of the user interface element based on a position of a first predefined reference point on the user interface element in comparison to a second predefined point of the user interface and the direction of the pinch gesture.”
The arguments against the rejections of claims 31 and 36, and 37 and 42, on pages 8 and 11, respectively, of Appeal Brief filed 17 Mar 2021 mirror the arguments against the rejections of claims 23 
Regarding claims 24-25, 27, 32-35, and 38-41, these claims are rejected for the reasons above and for reasons outlined in the Final Rejection filed 01 Oct 2020.
On page 15 of Appeal Brief filed 17 Mar 2021, regarding claims 26, Applicant contends that the prior art does not teach the “angle can be determined based on an absolute distance between the at least two positions of the multiple touch points.” Examiner respectfully disagrees. Robbins teaches the ability to determine distances, e.g. absolute distances. Fig. 2, paragraph 0047 discloses a coordinate system in which locations on an interface may be monitored. Paragraphs 0063, 0090-0091, and 0093 disclose the ability to determine a spacing or distance between points on an interface. Cifra further teaches determining an angle of a pinching motion based on a diagonal-like orientation of a pinch operation, using the ratio of dimensions of the resizing frame; in other words, a ratio of sides of a rectangular frame is used to determine an angle measure. The combination of Robbins’ coordinate system and distance determination between gesture points and Cifra’s angle determination via ratio of lengths would allow for the an angle to be determined based on absolute distances between touch point positions on an interface. It would have been obvious to one of ordinary skill in the art to modify Robbins and Cifra to teach the “angle can be determined based on an absolute distance between the at least two positions of the multiple touch points,” as doing so would involve a simple trigonometric equation, as alluded to by Cifra’s “ratios,” and even the instant application’s Specification, paragraph 0033, which discusses determining an angle by finding the arctangent of a ratio of distances between points. 




Respectfully submitted,

/ANDREW CHUNG/
Examiner, Art Unit 2173

Conferees:
/KIEU D VU/               Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                         

	/WILLIAM L BASHORE/               Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                         



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.